DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: 
Through the specification, Applicant appears to use “absorbing” and its variants rather than the “adsorbing.” “Absorbing elements” are listed in [0029], which are known in the art to be a absorbent materials, as evidenced by Pahwa et al. (US 2016/0334145 A1, e.g., [0015], [0034], [0039]). Because absorbents and adsorbents are used in separations processes according to different physical principles, Applicant is respectfully advised to amend the specification to use “adsorbing” and its variants, as appropriate.
[0017]: In line 1, “a substrate/substrate” appears to be a misstatement of “a substrate/wafer.” See line 2.
[0026]: In line 2, “out let valve 214” appears to be a typographical error for “outlet valve 214.”
[0034]: Four lines from the end, “the air extraction module 250” appears to be a typographical error for “the air extraction module 220.”
[0051]: In line 1, “the interior space 310” appears to be a typographical error for “the interior space 320.”
[0058]: In lines 4-5, “the air processing system 300” appears to be a typographical error for “the air processing system 200.”
Appropriate correction is required.

Claim Objections
Claims 1-10, 12-17, and 19-20 are objected to because of the following informalities:  
Claims 1, 4, and 9: Applicant is respectfully advised to amend “absorbing” to “adsorbing” to use the appropriate terminology of the art. See the specification objection above.
Claims 2-10, 12-17, and 19-20: Applicant is respectfully advised to use a lowercase “c” for each reference to a claim in the preamble.
Claim 5: In line 1, “the desiccant materials comprises molecular sieve” appears to be a misstatement of “the desiccant materials comprise molecular sieves.” Alternatively, Applicant may choose to amend “desiccant materials” in claims 4 and 5 to “a/the desiccant material.”
Claim 6: In line 1, “the processing module comprise” appears to be a typographical error for “the processing module comprises.”
Claim 19: In line 5, “when the air processing through the processing module” appears to be a misstatement of “when the air passes through the processing module.” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: air extraction module, first contaminant removal module in claim 1, second contaminant removal module in claim 2; exchange module, air extraction module, first/second contaminant removal module, and processing module in claim 11; and air extraction module, first/second contaminant removal module, and processing module in claim 18.
Claim limitation “exchange module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “exchange” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the inlet valve 212 and the outlet valve 214 ([0034], line 6).
Claim limitation “air extraction module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “air extraction” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a pump including, for example but not limited thereto, a piezoelectric pump, a pneumatic pump, or an electrostatic pump ([0027]).
Claim limitation “first/second contaminant removal module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “contaminant removal” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a particle filter, an AMC filter, or activated carbon ([0028]).
Claim limitation “processing module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “processing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a desiccant ([0029]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the term “module,” since a “module” can be regarded as “a part of a machine . . . which performs a particular function” (Collins Dictionary online), and since the specification of the application does not appear to describe any aspect of the various modules that that exhibits modularity, i.e., being of one of a series of standardized units for use together, “module” is interpreted broadly as a part of a system that performs a particular function. It is noted that in the case of the “exchange module” (claim 11), the term “module” does not require that a module be a single device or structure, as the exchange module collectively is interpreted to correspond to an inlet valve 212 and an outlet valve 214 ([0034], line 6).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “wherein the air extraction module comprises a particle filter, an AMC filter, or activated carbon.” As discussed above, “air extraction module” is interpreted under 35 USC 112(f) to correspond to a pump including, for example but not limited thereto, a piezoelectric pump, a pneumatic pump, or an electrostatic pump ([0027]). The structures of “a particle filter, an AMC filter, or activated carbon,” as claimed, appear to correspond to a contaminant removal module 230 ([0028]). Therefore, the distinction between an air extraction module and a contaminant removal module are unclear in the context of claim 3. For the purposes of examination only, the claim will be interpreted as reciting “the first contaminant removal module.”
Claim 13 is rejected upon the same basis as claim 3 and will be interpreted in like manner for the purposes of examination only.
Claim 16 recites the limitation "the inlet valve or the outlet valve" in line 2. There is insufficient antecedent basis for these limitations in the claim. For the purposes of examination only, the claim will be interpreted as depending from claim 12.
Claim 19 recites the limitation "the inlet valve” (line 4) and “the outlet valve" (line 7). There is insufficient antecedent basis for these limitations in the claim. For the purposes of examination only, the claim will be interpreted as reciting that the exchange module comprises an inlet valve and an outlet valve.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 6,758,876 B2, hereinafter “Suzuki”) in view of Thakur et al. (US 2006/0156979 A1, hereinafter “Thakur”), and as evidenced by Ulrey et al. (US 2018/0171906 A1, hereinafter “Ulrey”).
Regarding claim 1, Suzuki discloses a substrate transport pod for transferring or storing semiconductor wafers or substrates between processes wherein the interior air of the pod is controlled (col. 1, lines 8-9; col. 2, lines 57-59) (i.e., an air processing system) comprising:
a substrate transport pod 1 (Fig. 16; col. 9, line 13) comprising an air supply opening 21 and a discharge opening 22 (col. 10, but both labeled as “21” in Fig. 16), the pod being configured for transporting semiconductor wafers (col. 1, lines 8-9) (i.e., an inlet and an outlet coupled to a semiconductor container);
a motor fan 7 for circulating air inside the pod (col. 10, lines 40-43) (i.e., an air extraction module configured to extract air from the semiconductor container);
a particle filter 5 outside the pod in a duct with the motor fan 7 (col. 9, lines 38-39; col. 10, lines 61-62) (a first contaminant removal module coupled to the inlet and the air extraction module); and
a dehumidifying agent 8 (col. 9, line 15) in the duct that may include silica gel for to remove moisture from the interior of the substrate transport pod (col. 9, lines 20-22) (i.e., a processing module coupled to the air extraction module, wherein the processing module comprises at least an absorbing element). 
However, Suzuki does not explicitly disclose (i) an inlet valve and an outlet valve coupled to a semiconductor container; or (ii) a first contaminant removal module coupled to the inlet valve.
Regarding (i) and (ii), Thakur discloses a vacuum chamber 22 having a process volume 22a (Fig. 2G; [0085]) for holding a substrate W ([0063]) that is a semiconductor wafer ([0005]) (i.e., a semiconductor container) having a vacuum pump system 171 ([0094]) connected to an inlet and an outlet (i.e., an air extraction module; an inlet and an outlet) through valves, wherein the symbols adjacent the pump 171 represent valves, as evidenced by Ulrey (Fig. 1A: “54”; [0045]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Suzuki by providing (i) an inlet valve and an outlet valve coupled to a semiconductor container; or (ii) a first contaminant removal module coupled to the inlet valve as taught by Thakur because (1) the use of valves around a pump or fan in a semiconductor container circulation duct was known in the art (Thakur, Fig. 2G), (2) valves used in such a configuration would have utility that would have been obvious to the skilled practitioner, such as for isolation of the pump/fan during maintenance, and (3) valves placed adjacent an inlet and an outlet of a duct in the embodiment taught by Suzuki in view of Thakur would comprise a first contaminant removal module or filter coupled to an inlet valve (i.e., these parts would be joined/coupled via the duct).

Regarding claim 2, Suzuki discloses a second particle filter 5 adjacent the dehumidifying agent 8 and the outlet (Fig. 16), which would place the second particle filter 5 adjacent an outlet valve in the embodiment taught by Suzuki in view of Thakur (i.e., a second contaminant removal module coupled to the processing module and the outlet valve).

Regarding claim 3, Suzuki discloses a particle filter 5 (col. 9, lines 38-39) (i.e., the first contaminant removal module comprises a particle filter).

Regarding claims 4 and 5, Suzuki discloses that the dehumidifying agent 8 includes silica gel for removing moisture from the pod interior (col. 9, lines 20-22) (i.e., wherein the absorbing element of the processing module comprises desiccant materials; wherein the desiccant materials comprises silica gel).

Regarding claim 6, Suzuki teaches a gaseous contaminant capture medium 6 that may include non-woven ion exchange cloth, activated carbon fibers or zeolite to remove such gaseous contaminants such as hydrocarbons (col. 9, lines 16-19) which is adjacent the dehumidifying agent 8 (Fig. 16; col. 9, line 15), so the dehumidifying agent can be regarded as comprising the gaseous contaminant capture medium under a broadest reasonable interpretation (i.e., wherein the processing module comprise a particle filter or a chemical filter).

Regarding claim 9, Suzuki teaches the use of a dehumidifying agent in a cartridge form for easy replacement (col. 19, lines 2-5) (i.e., the processing module is pluggable; the absorbing element of the processing module is replaceable). Suzuki further teaches that the dehumidifying agent may be selected from a list of dehumidifying agents (col. 18, line 67 through col. 19, line 1), with selection of the dehumidifying agent being influenced by its potential for reuse after regenerative heating (col. 19, lines 2-4) and/or its dehumidifying capacity (col. 9, lines 29-33), so it would have been prima facie obvious for the skilled practitioner to select a dehumidifying agent/absorbing element according to different processing requirements (i.e., desired capacity; the availability of regenerative heating).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Thakur, as applied to claim 1 above, and further in view of Beaulieu et al. (US 2005/0096776 A1, hereinafter “Beaulieu”).
Regarding claim 7, Suzuki discloses a power unit 518 having a secondary battery that houses an operation control board for the fan motor 507, so that a fan motor 507 is operated according to a control program prescribed in the board to control its operation start/stop timing (Fig. 58A; col. 26, lines 47-54) (i.e., a power module; a controller module configured to turn the air extraction module on and off).
However, Suzuki in view of Thakur does not explicitly disclose a pluggable power module.
Beaulieu discloses a product carrier adapted to transport a product undergoing manufacture ([0005]) such as integrated circuits on wafers ([0022]) in which particulate count and humidity are controlled ([0023]). Beaulieu teaches the providing of power with a rechargeable and replaceable (i.e., pluggable – see [0031]) battery ([0034], end).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Suzuki in view of Thakur by providing a pluggable power module as taught by Beaulieu because (1) Beaulieu teaches a replaceable battery (Beaulieu, [0034]), and (2) the skilled practitioner, given the teachings of Suzuki in view of Thakur and Beaulieu, would have found it prima facie obvious to provide a replaceable or pluggable power module to allow for convenience in charging and replacement.

Regarding claim 8, Suzuki discloses a humidity sensor for automatic operation of a dehumidifying unit (col. 35, lines 39-40), which is operated along with the fan (col. 35, lines 36-37), which is operated by the operation control board (col. 26, lines 50-51), so it would have been prima facie obvious to provide a controller module that comprises at least a humidity sensor.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Thakur, as applied to claim 1 above, and further in view of Hyun et al. (KR20070054316A, hereinafter “Hyun”).
Suzuki in view of Thakur does not explicitly disclose at least a heating/cooling chip installed on the inlet valve or the outlet valve. 
Hyun discloses a valve system for controlling the flow of a fluid such as a process gas (p. 1/4, “The present,” first and last lines). Hyun teaches that the valve system 100 comprises a valve 110 and a thermoelectric element/array 120 provided along the outer surface of the valve (p. 2/4, “According”; “The thermoelectric”) (i.e., installed on the valve), wherein the thermoelectric element array absorbs heat or generates heat (i.e., a heating/cooling chip) according to the supply of the thermoelectric element to control the temperature of the housing regardless of the temperature of the fluid (p. 2/4, “According”), so that the valve system is maintained at a constant temperature (p. 4/4, “As described”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Suzuki in view of Thakur by providing at least a heating/cooling chip installed on the inlet valve or the outlet valve as taught by Hyun because a valve having on its surface a thermoelectric element can be maintained at a constant temperature (Hyun, p. 4/4, “As described”).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Thakur, and as evidenced by Ulrey.
Regarding claim 11, Suzuki discloses a substrate transport pod having walls for transferring or storing semiconductor wafers or substrates between processes wherein the interior air of the pod is controlled (Fig. 16; col. 1, lines 8-9; col. 2, lines 57-59) (i.e., a container; container body comprising a plurality of walls defining an interior space for receiving wafers) comprising:
a substrate transport pod 1 (Fig. 16; col. 9, line 13) comprising a filter unit on the outside of the substrate transport pod 1 (col. 10, lines 61-62) (i.e., an air processing system attached to the container body);
a motor fan 7 for circulating air inside the pod (col. 10, lines 40-43) (i.e., an air extraction module configured to extract air from the container body);
a particle filter 5 outside the pod in a duct with the motor fan 7 (col. 9, lines 38-39; col. 10, lines 61-62) (i.e., a first contaminant removal module coupled to the air extraction module); and
a dehumidifying agent 8 (col. 9, line 15) in the duct that may include silica gel for to remove moisture from the interior of the substrate transport pod (col. 9, lines 20-22) (i.e., a processing module coupled to the air extraction module);
a second particle filter 5 on the downstream side of the dehumidifying agent 8 (i.e., a second contaminant removal module coupled to the processing module); and
a power unit 518 (i.e., a power module) having a secondary battery that houses an operation control board for the fan motor 507, so that a fan motor 507 is operated according to a control program prescribed in the board to control its operation start/stop timing (Fig. 58A; col. 26, lines 47-54) (i.e., a controller module configured to tum the air extraction module on and off). 
However, Suzuki does not explicitly disclose (i) an exchange module coupled to one of the walls of the container body; (ii) a first contaminant removal module coupled to the exchange module; or (iii) a second contaminant removal module coupled to the exchange module.
Regarding (i) and (ii), Thakur discloses a vacuum chamber 22 having a process volume 22a (Fig. 2G; [0085]) for holding a substrate W ([0063]) that is a semiconductor wafer ([0005]) (i.e., a semiconductor container) having a vacuum pump system 171 ([0094]) connected to an inlet and an outlet (i.e., an air extraction module) through valves, wherein the symbols adjacent the pump 171 represent valves (i.e., an exchange module), as evidenced by Ulrey (Fig. 1A: “54”; [0045]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Suzuki by providing (i) an exchange module coupled to one of the walls of the container body; (ii) a first contaminant removal module coupled to the exchange module; and (iii) a second contaminant removal module coupled to the exchange module as taught by Thakur because (1) Suzuki teaches an air supply opening 21 and a discharge opening 22 (Suzuki, col. 10, but both labeled as “21” in Fig. 16) but does not teach a means of stopping flow at the openings, (2) the use of valves around a pump or fan in a semiconductor container circulation duct was known in the art (Thakur, Fig. 2G), (3) valves used in such a configuration would have utility that would have been obvious to the skilled practitioner, such as for isolation of the pump/fan during maintenance, and (4) valves placed adjacent an inlet and an outlet of a duct in the embodiment taught by Suzuki in view of Thakur would comprise a first and second contaminant removal modules or filters coupled to an inlet valve and an outlet valve, respectively (i.e., these parts would be joined/coupled via the duct).

Regarding claim 12, in Thakur, the valves of Fig. 2G on either side of vacuum pump 171 may be regarded as an exchange module comprising an inlet valve coupled to the one of the walls of the container body and the first contaminant removal modules, and an outlet valve coupled to the one of the walls of the container body and the second contaminant removal module, in the context of the embodiment taught by Suzuki in view of Thakur.

Regarding claim 13, Suzuki discloses a particle filter 5 (col. 9, lines 38-39) (i.e., the first contaminant removal module comprises a particle filter).

Regarding claim 14, Suzuki discloses that the dehumidifying agent 8 includes silica gel for removing moisture from the pod interior (col. 9, lines 20-22) (i.e., the processing module of the air processing system comprises desiccant materials).

Regarding claim 15, Suzuki discloses a humidity sensor for automatic operation of a dehumidifying unit (col. 35, lines 39-40), which is operated along with the fan (col. 35, lines 36-37), which is operated by the operation control board (col. 26, lines 50-51), so it would have been prima facie obvious to provide a controller module that comprises at least a humidity sensor.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Thakur, as applied to claim 11 above, and further in view of Hyun.
Suzuki in view of Thakur does not explicitly disclose at least a heating/cooling chip installed on the inlet valve or the outlet valve. 
Hyun discloses a valve system for controlling the flow of a fluid such as a process gas (p. 1/4, “The present,” first and last lines). Hyun teaches that the valve system 100 comprises a valve 110 and a thermoelectric element/array 120 provided along the outer surface of the valve (p. 2/4, “According”; “The thermoelectric”) (i.e., installed on the valve), wherein the thermoelectric element array absorbs heat or generates heat (i.e., a heating/cooling chip) according to the supply of the thermoelectric element to control the temperature of the housing regardless of the temperature of the fluid (p. 2/4, “According”), so that the valve system is maintained at a constant temperature (p. 4/4, “As described”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Suzuki in view of Thakur by providing at least a heating/cooling chip installed on the inlet valve or the outlet valve as taught by Hyun because a valve having on its surface a thermoelectric element can be maintained at a constant temperature (Hyun, p. 4/4, “As described”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Thakur, as applied to claim 11 above, and further in view of Beaulieu. 
Suzuki teaches the use of a dehumidifying agent in a cartridge form for easy replacement (col. 19, lines 2-5) (i.e., the processing module is pluggable). However, Suzuki in view of Thakur does not explicitly disclose a power module that is pluggable.
Beaulieu discloses a product carrier adapted to transport a product undergoing manufacture ([0005]) such as integrated circuits on wafers ([0022]) in which particulate count and humidity are controlled ([0023]). Beaulieu teaches the providing of power with a rechargeable and replaceable (i.e., pluggable – see [0031]) battery ([0034], end).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Suzuki in view of Thakur by providing a pluggable power module as taught by Beaulieu because (1) Beaulieu teaches a replaceable battery (Beaulieu, [0034]), and (2) the skilled practitioner, given the teachings of Suzuki in view of Thakur and Beaulieu, would have found it prima facie obvious to provide a replaceable or pluggable power module to allow for convenience in charging and replacement.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Thakur, and as evidenced by Ulrey.
Regarding claim 18, Suzuki discloses methods of operating a substrate transport pod suitable for storing or transporting semiconductor wafers/substrates (col. 1, lines 7-9) (i.e., a method for transporting wafers) comprising: 
storing silicon wafers W in a wafer carrier 4 (Fig. 16; col. 9, lines 12-13) of a substrate transport pod 1 (Fig. 16; col. 9, line 13) (i.e., receiving a plurality of wafers in a semiconductor container);
transporting the substrates within a manufacturing process using the transport pod 1 (col. 9, line 13; col. 12, lines 19-20) (i.e., moving the semiconductor container); and
providing a filter unit on the outside of the substrate transport pod 1 (col. 10, lines 61-62) (i.e., an air processing system attached to the semiconductor container); 
wherein the filter unit/air processing system comprises: 
a motor fan 7 for circulating air inside the pod (col. 10, lines 40-43) (i.e., an air extraction module configured to extract air from the semiconductor container); 
a particle filter 5 outside the pod in a duct with the motor fan 7 (col. 9, lines 38-39; col. 10, lines 61-62) (i.e., a first contaminant removal module coupled to the air extraction module); 
a dehumidifying agent 8 (col. 9, line 15) in the duct that may include silica gel for to remove moisture from the interior of the substrate transport pod (col. 9, lines 20-22) (i.e., a processing module coupled to the air extraction module); 
a second particle filter 5 on the downstream side of the dehumidifying agent 8 (i.e., a second contaminant removal module coupled to the processing module); and 
a power unit 518 that houses an operation control board for the fan motor 507, so that a fan motor 507 is operated according to a control program prescribed in the board to control its operation start/stop timing (Fig. 58A; col. 26, lines 47-54) (i.e., a controller module configured to turn the air extraction module on and off).
However, Suzuki does not explicitly disclose (i) reducing humidity inside the semiconductor container to below approximately 0.7% with the air processing system; (ii) reducing humidity inside the semiconductor container during the moving of the semiconductor container with the air processing system; (iii) an exchange module coupled to the semiconductor container; (iv) a first contaminant removal module coupled to the exchange module; or (v) a second contaminant removal module coupled to the exchange module. 
Regarding (i) and (ii), Suzuki teaches using a dehumidifying agent 8 (col. 9, line 15) in a duct to remove moisture from the interior of the substrate transport pod (col. 9, lines 20-22), placing wafers in a transport pod and reducing the interior relative humidity from 40% to 5% (col. 28, lines 29-31), and that humidity should be less than 5% (col. 24, lines 19-21) because moisture in the environment can cause problems with materials of a semiconductor (col. 1, lines 27-28, 30-32). Suzuki also teaches that the purpose of the dehumidifying agent is to prevent a rise in humidity in the interior of a pod during the transport of wafers (col. 14, lines 11-13). Therefore, it would have been prima facie obvious for the skilled practitioner to reduce humidity in a pod/container in the event that humidity is above a desirable level, including during the transport/moving of semiconductor wafers using the dehumidifying agent. Likewise, it would have been prima facie obvious for the skilled practitioner to reduce humidity to an optimal value approaching zero (e.g., 0.7%) to prevent problems caused by moisture in the environment. See MPEP 2144.05 (II)(A).
Regarding (iii)-(v), Thakur discloses a vacuum chamber 22 having a process volume 22a (Fig. 2G; [0085]) for holding a substrate W ([0063]) that is a semiconductor wafer ([0005]) (i.e., a semiconductor container) having a vacuum pump system 171 ([0094]) connected to an inlet and an outlet (i.e., an air extraction module) through valves, wherein the symbols adjacent the pump 171 represent valves (i.e., an exchange module), as evidenced by Ulrey (Fig. 1A: “54”; [0045]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Suzuki by providing (iii) an exchange module coupled to the semiconductor container; (iv) a first contaminant removal module coupled to the exchange module; and (v) a second contaminant removal module coupled to the exchange module as taught by Thakur because (1) Suzuki teaches an air supply opening 21 and a discharge opening 22 (Suzuki, col. 10, but both labeled as “21” in Fig. 16) but does not teach a means of stopping flow at the openings, (2) the use of valves around a pump or fan in a semiconductor container circulation duct was known in the art (Thakur, Fig. 2G), (3) valves used in such a configuration would have utility that would have been obvious to the skilled practitioner, such as for isolation of the pump/fan during maintenance, and (4) valves placed adjacent an inlet and an outlet of a duct in the embodiment taught by Suzuki in view of Thakur would comprise a first and second contaminant removal modules or filters coupled to an inlet valve and an outlet valve, respectively (i.e., these parts would be joined/coupled via the duct).

Regarding claim 19, Suzuki teaches reducing the interior relative humidity from 40% to 5% using the transport pod (col. 28, lines 29-31), and Suzuki discloses a humidity sensor for automatic operation of a dehumidifying unit (col. 35, lines 39-40), which is operated along with the fan (col. 35, lines 36-37), which is operated by the operation control board to control its operation start/stop timing  (col. 26, lines 50-54), so it would have been prima facie obvious to reduce the humidity inside the semiconductor container/transport pod by turning on the air extraction module/fan to extract air from inside the semiconductor container/pod into the air processing system/filter unit through an inlet valve in the embodiment taught by Suzuki in view of Thakur. Because the dehumidifying agent 8 of Suzuki is for removing moisture (col. 9, line 15), it would have been prima facie obvious to reduce the humidity of the air when the air passes through the processing module. Because Thakur teaches a valve at a discharge side of a circulation duct (Fig. 2G), it would have been prima facie obvious to return the air back to the semiconductor container/pod through an outlet valve.

Regarding claim 20, Suzuki teaches that the particulate filters 5 are for removing particles (e.g., col. 16, lines 1-11) (i.e., removing particles when the air passes through the first contaminant removal module and/or the second contaminant removal module).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka et al. (US 6,875,282 B2) discloses a substrate transport container (Abstract) comprising opening sections 2, 3 (Fig. 3; col. 5, line 15) (i.e., an exchange module), a power source 16 (col. 5, line 33), air conditioning apparatuses 9 (col. 5, line 22) comprising a fan 19, a filter 21, and a chemical filter 20 (col. 5, lines 59-60), and dehumidifying means 11 (col. 5, lines 61-62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772